              Case 2:21-bk-00123-FMD         Doc 8     Filed 02/02/21     Page 1 of 18




                          UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

In re:                                                Case No. 2:21-bk-00123-FMD

Gregory Brian Myers,                                  Chapter 13

            Debtor.
_____________________________________/

                          EXPEDITED MOTION TO CONFIRM
             THAT THE AUTOMATIC STAY DOES NOT APPLY, AND IN
         THE ALTERNATIVE, FOR RELIEF FROM THE AUTOMATIC STAY
(expedited hearing requested on or before February 4, 2021 so that Movants may proceed with
 the February 5, 2021 hearing on its Emergency Motion to Discharge Wrongful Lis Pendens)

         Movants respectfully requests the Court set this Motion for an expedited hearing
         on or before February 4, 2021 so that it may proceed with a hearing scheduled
         for Friday, February 5, 2021 at 10:45 a.m. EST, in a state court action brought
         by the Debtor against the Movants. On December 21, 2020, about a month after
         the Debtor filed a Complaint for declaratory relief against the Movants (which it
         had not yet served), the Debtor filed a wrongful lis pendens against 41 lots of real
         property in Walton County owned by Movants known as the Park District at
         WaterColor, within the Seagrove Planned Unit Development. The Debtor’s state
         court action seeks declaratory relief that he has an interest in Movants property,
         notwithstanding the fact that the Debtor does not currently own any real property
         in Walton County and has not since 2017. The Debtor’s bankruptcy was filed in
         bad faith on January 28, 2021, on the eve of the February 5, 2021 hearing on
         Movants’ Emergency Motion to Discharge Wrongful Lis Pendens in the state
         court action. The hearing was previously rescheduled to accommodate the
         Debtor. During the continuance, the Debtor filed this bankruptcy case in order
         to delay the upcoming hearing to dissolve the lis pendens, which Debtor filed to
         interfere with Movants’ lawful sale of lots it owns in the Park District at
         WaterColor. Movants file this motion on an expedited basis in order that the
         state court may hear their emergency motion to discharge the lis pendens and so
         they may defend the state court action s, and in an abundance of caution to
         provide comfort to the trial court that it may proceed with the February 5, 2021
         hearing, since the automatic stay does not apply to the Debtor’s affirmative
         claims for relief against the Movants nor to any property owned by Movants in
         the Park District at WaterColor, or the larger Seagrove Planned Unit
         Development .

         The St. Joe Company and Watercolor Development, LLC (“Movants”) move (the

“Motion”) for expedited relief from the automatic stay pursuant to § 362(d) of the Bankruptcy

                                                  1
124890249.1
              Case 2:21-bk-00123-FMD          Doc 8    Filed 02/02/21      Page 2 of 18




Code, Bankruptcy Rule 4001(a), and Local Rules 4001-1 and 9013-1(e), and for entry of an order:

(i) confirming that the automatic stay of 11 U.S.C. § 362 does not apply to (a) Gregory Brian

Myers’s (the “Debtor” or “Myers”) affirmative claims for declaratory relief and Movants defenses

thereto, in the case styled Gregory B. Myers v. The St. Joe Company, et al., Case No. 2020-CA-

000434 (the “Walton County State Court Action”), pending in the First Circuit Court in and for

Walton County, Florida (“Walton Trial Court”) or any appeal related thereto; (b) the case styled

Gregory B. Myers v. The St. Joe Company, et al., Case No. 11-2020-CA-003406-0001 (the “Collier

County State Court Action”), pending in the Twentieth Circuit Court in and for Collier County,

Florida (“Collier Trial Court”) and (c) any actions regarding property owned by Movants in the

Seagrove Planned Unit Development, including the 41 individual platted lots comprising the Park

District at WaterColor final plat (the “Movants’ Property”), since neither Movants’ Property nor

the 147 Property (defined below) are property of the Debtor’s estate; and (ii) granting in rem relief

from the automatic stay to the extent it is applicable, including prospective in rem relief, using this

Court’s authority under 11 U.S.C. §§ 105(a) and 362(d), with respect to the Movants’ Property.

As set forth below, the automatic stay does not apply to affirmative claims prosecuted by a debtor,

such as those asserted by the Debtor against Movants in the Walton County State Court Action

and the Collier County State Court Action. Likewise, the automatic stay does not apply to property,

such as the Movants’ Property, which is not property of the Debtor’s bankruptcy estate. In support

of the Motion, Movants state as follows:

   I.         BACKGROUND

The State Court Action

        1.      Movants are well-established and reputable developers of residential real property

in Florida, who have been in the business of platting and developing lots within residential



                                                  2
124890249.1
              Case 2:21-bk-00123-FMD         Doc 8    Filed 02/02/21     Page 3 of 18




communities for sale to the general public for decades.

       2.       Movants are the owners and developers of numerous lots of real property in the

Villages at Seagrove Planned Unit Development (“Seagrove PUD”). Movants’ Property includes

41 individual platted lots within the Park District at WaterColor.

       3.       Since early 2015, the Debtor has attempted to interfere with the Movants

development, platting, and sale of real property in the Seagrove PUD, by virtue of an alleged

ownership interest in certain common areas within a residential community in the Seagrove PUD,

where the Debtor previously owned a lot that has since been foreclosed, by his mortgage lender,

Bank of America, N.A. (“BOA”). The Debtor no longer owns the lot or any real property in the

Seagrove PUD or any part of Walton County. The lot, which he claims as the foundation for the

declaratory relief he seeks in the State Court Action against Movants is located at 147 Silver Laurel

Way, Santa Rosa Beach, Florida 32459 (the “147 Property”) and was owned by Debtor until it was

sold at foreclosure sale in 2017.

       4.       On October 21, 2020, one day before the Walton County Board of County

Commissioners were scheduled to hear the final plat application for Park District at WaterColor,

the Debtor filed the Collier County State Court Action, for breach of contract, slander of title,

negligence, and declaratory relief. He never served process of the Collier County State Court

Action on the Movants.

       5.       On October 22, 2020, the Walton County Board of County Commissioners

approved the final plat application for Park District at WaterColor, one phase of development

within the Seagrove PUD.

       6.       The Park District at WaterColor plat was subsequently recorded on October 26,

2020 at Plat Book 0022, Page 0094, in the Official Records of Walton County, Florida as



                                                 3
124890249.1
               Case 2:21-bk-00123-FMD                Doc 8      Filed 02/02/21         Page 4 of 18




Instrument No. 20200042987 (Park District at WaterColor Plat). The Park District at WaterColor

Plat is comprised of approximately 21.98 acres and 41 individual platted lots all located within the

Seagrove PUD.

         7.       Movants platted and developed Park District at WaterColor in order to sell the lots

to end purchasers for residential purposes and, upon approval of the Park District at WaterColor

Plat, Movants immediately started selling those lots.

         8.       On November 23, 2020, a month after the Park District at WaterColor Plat had

been approved, Debtor filed his Complaint for declaratory, injunctive, and other relief in the Trial

Court (the “Walton County Complaint”). However, Debtor still did not serve process of this

lawsuit on either of the Movants. Prior to, during, and after this time, Movants continued to market

and sell the lots in Park District at WaterColor.

         9.       On December 21, 2020, two months after the approval of the Park District at

WaterColor Plat, Debtor unilaterally filed a Notice of Lis Pendens as to all of the property within

Park District at WaterColor. Yet, Debtor still did not serve Movants with the Complaint.1

         10.      On December 22, 2020, Debtor caused the Notice of Lis Pendens to be recorded in

Official Records Book 3174, Page 3466 of the Official Records of Walton County, Florida as

Instrument No. 20200052813. A copy of the Notice of Lis Pendens is attached as Exhibit 1.

         11.      Debtor’s Walton County Complaint is comprised of two counts for declaratory

relief, one pursuant to Section 163.3215, Florida Statutes, and the other pursuant to Section 86.011,

Florida Statutes. A copy of the Walton County Complaint is attached as Exhibit 2.



1
  Debtor has also filed a case in Collier County, based on the same operative set of facts and against the same parties
on October 21, 2020, impermissibly splitting his causes of action (Collier County Case No. 2020-CA-003406). He
further subsequently filed another Notice of Lis Pendens in the Collier County case on December 26, 2020, which he
then recorded in Walton County on December 30, 2020. Debtor has never served the Collier County Complaint, the
Collier County Lis Pendens, nor the copy of the Collier County Lis Pendens as recorded in Walton County on Movants.


                                                          4
124890249.1
              Case 2:21-bk-00123-FMD               Doc 8      Filed 02/02/21         Page 5 of 18




        12.      Debtor alleges that in 2002 he and his wife “acquired property in the Seagrove

PUD,” which the Complaint refers to as the “147 Property.” Complaint ¶ 16. Debtor alleges that

he is an “aggrieved or adversely affected person having a legally recognizable interest and vested

rights” in the Seagrove PUD, with “vested rights in zoning for the entire project.” Id. at ¶¶ 31, 36.

Those statements are false.

        13.      The gravamen of Debtor’s Complaint appears to be that various unrecorded

agreements and other documents designate 247.87 acres of the Seagrove PUD “as open space and

natural areas” dedicated to “the homeowners who will own the property” and that the Park District

at WaterColor Plat is inconsistent with those agreements. Id. at ¶¶ 9, 12, 23, 34, 40, 60, Exhibit

A, C, and H-M.

        14.      However, the “147 Property” is not within the Park District at WaterColor Plat.2

More importantly, there are no allegations in the Complaint, and no exhibits attached to the

Complaint, that show Debtor has any current ownership interest in any part of the Seagrove

PUD, let alone within the Park District at WaterColor Plat.

        15.      Indeed, in an effort to mislead the Trial Court, the Debtor intentionally omitted

from the Complaint the fact that he has not owned the “147 Property” since 2017 and that he

does not currently own any real property in the Seagrove PUD.

        16.      In fact, Debtor lost title to the “147 Property” in 2017, in a mortgage foreclosure

sale in the case styled Bank of America, N.A. v. Barbara Ann Kelly, Gregory B. Myers, et al, Case

No. 2010-CA-000660, First Judicial Circuit for Walton County, Florida (the “BOA Foreclosure”).




2The alleged “147 Property” is in fact Lot 6 in a different part of the Seagrove PUD in a plat called Rainbow Row at
WaterColor and is not one of the 41 platted lots within the Park District at WaterColor Plat. The Rainbow Row at
WaterColor plat was recorded in March 2000 at Plat Book 14, Page 31. A copy of the Rainbow Row at WaterColor
plat is attached as Exhibit 3.


                                                         5
124890249.1
              Case 2:21-bk-00123-FMD               Doc 8   Filed 02/02/21   Page 6 of 18




        17.     A Certificate of Sale for the 147 Property was issued in favor of BOA on December

8, 2017, and subsequently recorded on January 16, 2018. A copy of the Certificate of Sale is

attached as Exhibit 4.

        18.     The Walton County Property Appraiser’s website confirms that BOA currently

owns the “147 Property.” A printout of the Walton County Property Appraiser’s website for the

“147 Property” is attached as Exhibit 5.

        19.     As a result of the fact that Debtor does not own the “147 Property” or any other

property in the Seagrove PUD, he is not one of the “homeowners” who he alleges own the “open

space and natural areas” of the Seagrove PUD. As such, Debtor had no standing to bring any

claims based on the terms of the very agreements and documents attached to the Complaint.

        20.     Debtor waited over a month after the Park District at WaterColor Plat was approved

to file the Complaint on November 23, 2020. He then waited another month before recording the

lis pendens, without ever serving the Movants. In the intervening days, Movants were actively

marketing, selling, and closing on sales of the lots in Park District at WaterColor. Allowing Debtor

to maintain the Notice of Lis Pendens will irreparably harm the Movants, as well as the current

homeowners and prospective purchasers in the Park District at WaterColor, since the lis pendens

is clouding title to all of their real property.

        21.     Based on the foregoing, Debtor’s claimed basis for the Notice of Lis Pendens and

the Walton County Complaint – his implied current ownership of the “147 Property”– is false, a

gross attempt to mislead the Trial Court, and a wholly insufficient basis to maintain a lis pendens

pursuant to Section 48.23, Florida Statute. No amendment to the Notice of Lis Pendens could cure

this defect because Debtor has no interest in the property that is the subject of the Notice of Lis




                                                      6
124890249.1
              Case 2:21-bk-00123-FMD        Doc 8      Filed 02/02/21   Page 7 of 18




Pendens and there is no nexus, much less a legally sufficient nexus, between Debtor’s claims and

the property within Park District at WaterColor.

       22.      The Trial Court has an evidentiary hearing on Movant’s Emergency Motion to

Discharge Wrongful Lis Pendens scheduled for Friday, February 5, 2021 at 10:45 a.m. EST. In

an attempt to forestall this proceeding, the Debtor filed this bankruptcy. As described below, the

Debtor and his wife have used tactics like this many times, including repeated bankruptcy filings,

to muddy court records and delay legal proceedings.

Debtor and His Wife’s Repeated Bankruptcy Filings and Dismissals

       23.      Debtor filed its skeletal voluntary petition under Chapter 13 of the Bankruptcy

Code in this case (the “Florida Petition”) on January 28, 2021 (the “Petition Date”). However, this

is not the Debtor’s first nor only pending bankruptcy case.

       In re Gregory B. Myers, Case No. 15-26033-LSS (Bankr. D. Md. 2015)

       24.      On November 18, 2015, the Debtor filed a voluntary petition under Chapter 11 of

the Bankruptcy Code in the U.S. Bankruptcy Court for the District of Maryland, Greenbelt

Division (the “MD Bankruptcy”). On February 22, 2017, the Maryland bankruptcy court granted

the U.S. Trustee’s Motion to Convert Case to Chapter 7 [Doc. 316].

       25.      Earlier in the Pending Bankruptcy, the bankruptcy court entered a Consent Order

on BOA’s Motion for Relief from the Automatic Stay [Doc. 196] (the “MD Consent Order”

attached at Exhibit 6). The MD Consent Order stated that stay relief would be granted (and BOA

could move forward with their foreclosure of the 147 Property) if the Debtor’s appeal of the

foreclosure order from the Trial Court was resolved in BOA’s favor. Id. The First District Court

of Appeal for the State of Florida affirmed the Trial Court’s foreclosure order with respect to the

147 Property and denied the Debtor’s Motion for Rehearing. See Exhibit 7. With the Consent



                                                   7
124890249.1
              Case 2:21-bk-00123-FMD        Doc 8     Filed 02/02/21    Page 8 of 18




Order’s stay relief, the Trial Court set a new date for the foreclosure sale in December 2017 and

the Debtor in response filed an adversary proceeding in the MD Bankruptcy against BOA,

claiming, inter alia, the foreclosure action was fraudulent. See Myers v. Bank of America, N.A.,

Adv. Pro. 17-00449 (Bankr. D. Md. 2017). The adversary proceeding was dismissed shortly

thereafter. Id. The Certificate of Sale for the 147 Property was issued to BOA on December 8,

2017 and subsequently recorded on January 16, 2018. See Exhibits 4.

       26.      In addition, the U.S. Trustee initiated an adversary proceeding in the MD

Bankruptcy to deny Myers’s discharge. See Adv. Pro. 17-00193 (Bankr. D. Md. 2017). After a

two-day trial, the Maryland bankruptcy court entered judgment in favor of the U.S. Trustee and

denied Myers’s chapter 7 discharge. Myers then sought reconsideration of that judgment, which

the bankruptcy court denied, and Myers appealed. See Adv. Pro. 17-00193 (D. Md. 2017) [Docs.

97, 101]. Myers then appealed that ruling to the United States District Court for the District of

Maryland. See Civil Action 8:19-cv-00637-PX (D. Md. 2019). The District Court issued a

memorandum opinion on February 13, 2020 denying the motion for rehearing and finding that

“Myers’ true goal is to gum up the judicial process for his own personal benefit and ignore valid

court orders as he sees fit.” See Civil Action 8:19-cv-00637-PX (D. Md. 2019) [Doc. 20, at pg.

6]. The memorandum opinion is attached as Exhibit 8.

       27.      The MD Bankruptcy remains pending as a chapter 7 case today.

       In re Gregory Brian Myers, Case No. 19-10392-BLS (Bankr. D. Del. 2019)

       28.      On February 27, 2019, the Debtor filed a voluntary petition under Chapter 13 of the

Bankruptcy Code in the U.S. Bankruptcy Court for the District of Delaware (the “Delaware

Bankruptcy”).




                                                 8
124890249.1
              Case 2:21-bk-00123-FMD        Doc 8     Filed 02/02/21   Page 9 of 18




       29.      On March 28, 2019, the Delaware bankruptcy court dismissed Myers’s case

because he showed no connection to Delaware and therefore, the District of Delaware was an

improper venue for the case. Delaware Bankruptcy, Order Dismissing Case [Doc. 24, ¶¶ 7-9].

Myers represented that he was an officer, director and shareholder of a Delaware corporation and

therefore could file a bankruptcy petition there, but the court noted that the corporation was

incorporated only one day before the filing of the petition. Id.

       30.      The Delaware Bankruptcy was closed on November 8, 2019.

       In re Gregory B. Myers, Case No. 19-17428-LSS (Bankr. D. Md. 2019)

       31.      On May 31, 2019, Myers filed another voluntary petition under Chapter 13 of the

Bankruptcy Code in the U.S. Bankruptcy Court for the District of Maryland, Greenbelt Division

(the “Second MD Bankruptcy”).

       32.      The Chapter 13 Trustee filed a motion to dismiss the case stating that given the

complexity of the MD Bankruptcy, “it would be untenable for any Chapter 13 Trustee to administer

a plan of reorganization.” Second MD Bankruptcy, Trustee’s Motion to Dismiss [Doc. 60 ¶ 16].

Myers then voluntarily dismissed the case and the case was closed on June 19, 2020.

       In re Barbara Ann Kelly-Myers, Case No. 18-13244-LSS (Bankr. D. Md. 2018)

       33.      On March 13, 2018, Barbara Ann Kelly (or Kelly-Myers) (the Debtor’s “Wife” or

“Kelly”) filed a voluntary petition under Chapter 13 of the Bankruptcy Code in the U.S.

Bankruptcy Court for the District of Maryland (“Kelly MD Bankruptcy”).

       34.      On July 13, 2018, the bankruptcy court entered its Order with Notice Dismissing

Chapter 13 Case on Motion of Trustee for Failure to Qualify for Relief [Doc. 74], to which Myers

and Kelly both filed emergency motions to reconsider [Docs. 78 and 79] and notices of appeal

[Docs. 80 and 81]. In denying both motions to reconsider, the bankruptcy court noted that in her



                                                 9
124890249.1
               Case 2:21-bk-00123-FMD       Doc 8     Filed 02/02/21      Page 10 of 18




schedules, which were filed on April 11, 2018, Kelly listed the 147 Property with a stated value of

$891,987.00. Kelly MD Bankruptcy, Memorandum Opinion [Doc. 95, pg. 2]. With regard to

whether there were claims against the 147 Property, Kelly merely stated: “On February 9, 2018,

Kelly and Gregory B. Myers filed a Joint Notice of Appeal of Order Denying Defendants’

Objection to Foreclosure Sale in the Florida First District Court of Appeals.” Id. at 3. The

schedules were filed approximately four months after BOA purchased the 147 Property at the

foreclosure sale in the BOA Foreclosure on December 8, 2017, and three months after the

Certificate of Sale for the 147 Property was issued in favor of BOA. See Exhibit 4.

         35.     The Kelly MD Bankruptcy was closed on January 6, 2020.

         In re Barbara Ann Kelly-Myers, Case No. 18-07142-CED (Bankr. M.D. Fla. 2018)

         36.     On August 24, 2018, Kelly filed a voluntary petition under Chapter 13 of the

Bankruptcy Code in the U.S. Bankruptcy Court for the Middle District of Florida (“Kelly FL

Bankruptcy”).

         37.     On September 7, 2018, Kelly moved for voluntary dismissal of the Kelly FL

Bankruptcy, which the bankruptcy court granted and the case was closed on January 4, 2019.

   II.         RELIEF REQUESTED

         38.     Movants request entry of an order, (i) confirming that the automatic stay of 11

U.S.C. § 362 does not apply to and does not stay (a) the Walton County State Court Action or any

appeal related thereto; (b) the Collier County State Court Action; and (c) any other actions

regarding Movants’ Property since neither Movants’ Property nor the 147 Property are property

of the estate; and (ii) granting complete and total relief from the automatic stay to the extent it is

applicable, including prospective in rem relief as to the Movants’ Property, using this Court’s

authority under 11 U.S.C. §§ 105(a) and 362(d).



                                                 10
124890249.1
                Case 2:21-bk-00123-FMD           Doc 8     Filed 02/02/21       Page 11 of 18




   III.         BASIS FOR RELIEF REQUESTED

          A. The automatic stay does not apply.

                i. The Debtor’s affirmative claims and Movants’ defenses thereto in the State Court
                   Action are not subject to the automatic stay.

          39.      The automatic stay only applies to actions against a debtor, not those pursued by a

debtor. As aptly summarized by the Northern District of Florida Bankruptcy Court:

                   The primary purpose of automatic stay to protect the estate from
                   being depleted by creditors' lawsuits and seizures of property before
                   the trustee has had a chance to marshal and distribute the assets. In
                   re White, 186 B.R. 700, 704 (9th Cir. BAP 1995). The stay is not
                   applicable to offensive actions by debtor in possession or
                   bankruptcy trustees. Id. The Trustee or debtor (in possession) is not
                   prevented by the automatic stay from prosecuting or appearing in an
                   action which debtor has initiated and that is pending at time of
                   bankruptcy. Id. However, when the debtor has initiated a pre-
                   petition lawsuit against creditor, the same policy considerations do
                   not exist. Id. The automatic stay only stays actions against a debtor,
                   not those pursued by the debtor. In re Reichenbach, 219 B.R. 247,
                   250 (Bankr.E.D.Ark.1998)(emphasis added).

                   ‘It is clear that § 362 does not stay the hand of the trustee from
                   continuing to prosecute a pre-bankruptcy lawsuit initiated by
                   the debtor.’ In re Merrick, 175 B.R. 333, 337 (9th Cir. BAP 1994).
                   ‘Out of fairness, the defendant should be allowed to defend himself
                   from attack, and ‘the automatic stay should not tie the hands of a
                   defendant while the plaintiff debtor is given free rein to litigate.’ ’ In
                   re White at 705 citing to In re Merrick at 338.

In re Rogers, 251 B.R. 626, 629 (Bankr. N.D. Fla. 2000).

          40.      As a result, the automatic stay does not apply to the Debtor’s Complaint for

affirmative relief against the Movants in either the Walton County State Court Action or the Collier

County State Court Action, or to the Movants defenses thereto, including its efforts to discharge

the unlawful lis pendens clouding title to the Movants’ Property.

            ii.    Actions in connection with the Movants Property are not subject to the automatic
                   stay since neither the Movants’ Property nor the 147 Property are property of the
                   Debtor’s estate.


                                                      11
124890249.1
              Case 2:21-bk-00123-FMD          Doc 8     Filed 02/02/21      Page 12 of 18




        41.     A debtor’s interest in real property ends once his or her statutory right of

redemption terminates. In re Catalano, 510 B.R. 654 (M.D. Fla. Bankr. 2014); In re: Balterman,

2012 WL 6204858 (M.D. Fla. Bankr. Dec 13, 2012); In re: Trust No. 101B, 77 B.R. 973 (S.D. Fla.

Bankr. 1987). After the debtor’s interest terminates, the property is no longer property of the estate

and the automatic stay provided by the bankruptcy code does not apply. Id.

        42.     Under Florida law, a debtor’s right of redemption terminates upon the issuance of

the certificate of sale. See § 45.0315, Fla. Stat. While that date can be extended if timely objection

to sale is filed and the sale is actually set aside, absent an order setting aside the sale, the right of

redemption terminates. See Catalano, 510 B.R. at 658.

        43.     Further, while the bankruptcy code can extend the redemption period for an

additional 60 days, the 60-day extension applies only where the bankruptcy case is filed before the

state law statutory right of redemption expires. 11 U.S.C. § 108(b); see also Trust No. 101B, 77

B.R. at 975. If the bankruptcy case is filed after the state statutory right of redemption expires, the

bankruptcy code provision providing for an extension does not apply. Id.

        44.     The putative ownership of the “147 Property” is the entire basis of the Debtor’s

standing to assert the claims against Movants in both the Walton County State Court Action and

the Collier County State Court Action. The Debtor does not argue or allege any other possible

cognizable interest in the real property that is the subject of the Notice of Lis Pendens in the Walton

County State Court Action or the Collier County State Court Action, which is clouding title to

Movants’ Property.

        45.     In the pending Walton County State Court Action and the Collier County State

Court Action, the Debtor does not allege that he currently owns any property within the Seagrove

PUD. Notwithstanding his misleading allegation that he “acquired” the “147 Property” in 2002,


                                                   12
124890249.1
               Case 2:21-bk-00123-FMD                Doc 8       Filed 02/02/21         Page 13 of 18




the Debtor does not currently own the “147 Property” and has not owned it since 2017. See Exhibit

4.

         46.      The Clerk of Court issued the Certificate of Sale in the BOA Foreclosure on

December 8, 2017. The Debtor’s bankruptcy petition was not filed until January 28, 2021, more

than three years after the statutory right of redemption expired.

         47.      As a result, as of the Petition Date, the 147 Property at issue was titled in BOA’s

name, the Debtor’s right of redemption had terminated, and the 147 Property was not part of the

Debtor’s bankruptcy estate. Therefore, the automatic stay does not apply to the 147 Property.

Likewise, absent any ownership interest in the 147 Property, the Debtor cannot have any

cognizable interest in the Movants Property.3

         48.      Further, the automatic stay does not apply since Movants do not seek to take any

of the actions listed in § 362(a). Movants are merely seeking to defend the affirmative action the

Debtor brought against the Movants through the State Court Action, and discharge the lis pendens,

so Movants may continue to develop and sell property in the Park District at WaterColor. As

described above, the 147 Property which the Debtor claims to own, which serves as the only

foundation for his claims against Movants Property in the Walton County State Court Action and

the Collier County State Court Action, is not property of the estate since any interest the Debtor

had in the 147 Property was extinguished by the issuance of the Certificate of Sale in favor of

BOA in 2017. Accordingly, the Debtor has no interest in the Movants Property, and thus the

automatic stay does not apply.

         B. To the extent the stay is applicable, stay relief is warranted pursuant to §362(d)(1)

3
 Even if the Debtor still owned the 147 Property, which it does not, it would not have an interest in the Movants’
Property and the automatic stay still would not apply to the Complaints filed by the debtor, which directly affect
Movants efforts to sell and develop its property. For the sake of simplicity, this issue is not briefed herein since it is
not relevant to the issues currently before this Court.


                                                           13
124890249.1
              Case 2:21-bk-00123-FMD         Doc 8    Filed 02/02/21     Page 14 of 18




              and (2).

       49.       Pursuant to 11 U.S.C. § 362(d)(1), relief from stay should be granted for cause,

including the bad faith filing of this case. In re Dixie Broadcasting, Inc., 871 F.2d 1023 (11th Cir.

1989) (finding that bad faith commencement of a case may constitute cause for stay relief). The

totality of circumstances suggests that the present Chapter 13 was filed in bad faith to delay the

hearing on Movants’ Emergency Motion to Discharge Wrongful Lis Pendens and to use the

automatic stay as a dilatory tool to prevent Movants development and sale of Movants’ Property,

which the Debtor does not have any right or interest in. See, In re McGovern, 297 B.R. 650 (S.D.

Fla. 2003). As stated previously, even any tangential relationship the Debtor had to the Seagrove

PUD, via its prior ownership of the 147 Property, was extinguished in December 2017.

       50.       The Debtor filed this case roughly one week prior to the Trial Court’s scheduled

hearing on Movants’ Emergency Motion to Discharge Wrongful Lis Pendens. The Debtor’s only

remaining interest in the property, if any, terminated over three years ago in December 2017, when

he lost his right of redemption upon issuance of the Certificate of Sale to BOA in the Foreclosure.

       51.       Notwithstanding the fact that the Debtor no longer has an ownership interest in the

147 Property or any property in Walton County, and never had any ownership interest in any

property in the Park District at WaterColor, the Debtor continues to hinder and delay Movants

continued development and sale of Movants’ Property.

       52.       Stay relief is also mandated under 11 U.S.C. § 362(d)(2), since the Debtor does not

have any equity in Movants’ Property (let alone any ownership interest in Movants’ Property) and

Movants’ Property is not necessary (or even available) for an effective reorganization. As set forth

above, the Debtor’s right of redemption in the 147 Property, which was his only tangential

connection to the Movants’ Property, terminated upon issuance of the Certificate of Sale to BOA

in December 2017. Accordingly, to the extent the stay may be applicable, full and complete relief

                                                 14
124890249.1
              Case 2:21-bk-00123-FMD        Doc 8     Filed 02/02/21     Page 15 of 18




from stay is warranted pursuant to § 362(d)(1) and (2).

       C. To the extent the stay is applicable, the Court should use its broad power under
          § 105(a) to order prospective in rem stay relief consistent with § 362(d)(4).

       45.      Movants also request prospective in rem stay relief in light of the Debtor’s repeated

attempts to use bankruptcy to hinder, delay and defraud Movants legal rights to develop and sell

property within the Seagrove PUD. The Debtor’s pending bankruptcy, which was filed on the eve

of the hearing on the Emergency Motion to Discharge Wrongful Lis Pendens, is at least the second

bankruptcy filed by the Debtor which he has relied upon to interfere with Movants development

of the Seagrove PUD. See Exhibit 2 [Complaint at ¶¶ 18 and 23](regarding the Debtor’s MD

Bankruptcy filed in 2015, which his bankruptcy attorney asserted created an automatic stay with

respect to certain actions being taken by the Movants in connection with the Seagrove PUD in

2017). Likewise, the Debtor and his wife have filed a combined six bankruptcy cases, most of

which were quickly found to be without merit and dismissed, and participated in numerous state

court lawsuits and appeals to hinder and delay the foreclosure of the 147 Property, which serves

as the foundation for the Debtor’s unlawful lis pendens and claims against the Movants’ Property.

       46.      Bankruptcy courts are allowed under 11 U.S.C. § 105(a) and 349(a) to grant

prospective relief from the automatic stay and to prohibit future bankruptcy filings. See In re

Blocker, 411 B.R. 516, 520 (Bankr. S.D. Ga. 2009) (“If prohibiting future filings may be deemed

necessary or appropriate to carry out the provisions of the Bankruptcy Code under § 105(a), so

must the more moderate remedy of granting prospective relief from the automatic stay.”).

Movants seek the more moderate remedy of prospective stay relief, but given the Debtor and

Kelly’s repeated use of the bankruptcy system to delay litigation by creditors and third parties, a

prohibition of future filings may also be appropriate should the Court deem it just and proper.




                                                 15
124890249.1
                Case 2:21-bk-00123-FMD      Doc 8     Filed 02/02/21      Page 16 of 18




          47.     Absent prospective in rem relief, the Debtor and Kelly will likely attempt to

interfere with Movants legal rights in the development and sale of the Movants’ Property, with

repeated, future bankruptcy filings. Accordingly, this Court should grant Movants prospective in

rem stay relief so that it may proceed with defending the Walton County State Court Action and

the Collier County State Court Action, discharging the lis pendens, and continuing to develop and

sell the Movants’ Property notwithstanding any future filings. See Selinsky, 365 B.R. at 264 (in

order to prevent abusive tag-team serial-filing schemes, a bankruptcy court can grant in rem stay

relief to prohibit a property from being protected by the automatic stay in subsequent cases filed

by a debtor or non-debtor). If Movants were creditors secured by a lien against the Movants’

Property, prospective in rem relief would be warranted pursuant to §362(d)(4). Here, Movants are

not mere creditors with a lien against the Debtor’s property, but rather they are owners of property

which the Debtor does not even have an interest in. Thus the need for prospective in rem relief is

even greater than the logic that underpins §362(d)(4). Accordingly, the Court should grant

prospective in rem relief with respect to Movants’ Property, using its authority under §§ 105(a)

and 349(a), since it is a natural extension of the logic for such relief under §362(d)(4).

          D. Movants should be awarded attorneys’ fees and costs for the Debtor’s bad faith
             filing.

          48.     Movants also seek attorneys’ fees and costs pursuant to 11 U.S.C. § 105 and

applicable case law, as a result of the Debtor’s bad faith bankruptcy filing which he has used to

delay the Emergency Hearing scheduled for February 5, 2021 in the Trial Court. In re Serfass, 325

B.R. 901 (Bankr. M.D. Fla. 2005) (awarding attorneys’ fees and costs to creditor as sanctions on

debtor whose chapter 11 had been dismissed based on allegations that the petition was filed in bad

faith).




                                                 16
124890249.1
              Case 2:21-bk-00123-FMD        Doc 8     Filed 02/02/21     Page 17 of 18




       WHEREFORE, Movants respectfully request that this Court enter an order (i) confirming

that the automatic stay of 11 U.S.C. § 362 does not apply to and does not stay (a) the Walton

County State Court Action or any appeal related thereto; (b) the Collier County State Court Action

or any appeal related thereto; and (c) any actions regarding Movants’ Property since neither

Movants’ Property nor the 147 Property are property of the estate; (ii) granting complete and total

relief from the automatic stay to the extent it is applicable, including prospective in rem relief as

to the Movants’ Property, using this Court’s authority under 11 U.S.C. §§ 105(a) and 362(d); and

(iii) waiving the fourteen (14) day stay of this Order under Bankruptcy Rule 4001(a)(3) to permit

Movants to immediately exercise relief from the automatic stay; and (iv) for such other relief as

the Court deems just and proper.

Dated: February 2, 2021                       Respectfully submitted,

                                              CARLTON FIELDS, P.A.

                                              /s/ Luis E. Orengo, Jr.
                                              Luis E. Orengo, Jr. (FBN 1022891)
                                              E-mail: lorengo@carltonfields.com
                                              P.O. Box 3239
                                              Tampa, FL 33601-3239
                                              Telephone: (813) 223-7000
                                              Facsimile: (813) 229-4133

                                              Attorneys for Movants The St. Joe Company and
                                              Watercolor Development, LLC




                                                 17
124890249.1
              Case 2:21-bk-00123-FMD        Doc 8     Filed 02/02/21     Page 18 of 18




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Motion was filed electronically through the

Bankruptcy Court’s CM/ECF system on February 2, 2021, thereby serving all registered users in

this case and all users on the attached mailing matrix not currently registered to receive electronic

notifications.

                                                      /s/ Luis E. Orengo, Jr.
                                                      Attorney




                                                 18
124890249.1
